Order filed November 20, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00483-CV
                                    ____________

    CLEVELAND IMAGING AND SURGICAL HOSPITAL, LLC D/B/A
           DOCTOR'S DIAGNOSTIC HOSPITAL, Appellants

                                        V.

     CENTRAL TEXAS PHYSICIAN'S MANAGEMENT, LP, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-24685

                                    ORDER

      Appellant’s brief was due November 10, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 22,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM